Exhibit 10.13

 

THE 2007 EQUITY PARTICIPATION PLAN

OF IDCENTRIX, INC.  

 

RESTRICTED STOCK AGREEMENT

 

Restricted Stock Agreement (this “Agreement”), dated as of November 6, 2007,
between iDcentrix, Inc. (the “Company”) and Francine Dubois (the “Participant”).

 

BACKGROUND

Pursuant to the terms of The 2007 Equity Participation Plan of iDcentrix, Inc.
(the “Plan”), the Company desires to (i) provide an additional incentive to the
Participant to further the growth, development and financial success of the
Company, and (ii) enable the Company to retain the services of the Participant
by offering the Participant an opportunity to own stock in the Company by means
of an Award of Restricted Stock under the Plan. Whenever capitalized terms are
used in this Agreement, they shall have the meanings set forth in this Agreement
or, if not defined in this Agreement, as set forth in the Plan.

In consideration of the covenants and agreements set forth in this Agreement,
and intending to be legally bound upon the approval of the Plan, as amended
through the date hereof, by the stockholders of the Company, the Participant and
the Company hereby agree as follows:

 

ARTICLE I

 

AWARD OF RESTRICTED SHARES AND CASH COMPENSATION

1.1      Award of Restricted Shares. The Participant is hereby granted 500,000
shares of Stock subject to the restrictions and conditions set forth in this
Agreement. References in this Agreement to “Restricted Shares” mean the shares
of Common Stock granted hereby and any cash, securities, rights or property
distributed in respect thereof or issued in exchange therefore (which shall be
subject to the same restrictions and provisions as such shares).

1.2        Award Information. The Restricted Shares have been granted under the
Plan. The Board authorized the grant of the Restricted Shares on November 6,
2007 (the “Date of Grant”).

1.3        Purchase Price. The Restricted Shares shall be issued from treasury
shares of the Company. The Purchase Price of the Restricted Shares under this
grant is $0. The Participant must inform the Company in writing if she makes an
effective election under Section 83(b) of the Code within thirty (30) days
following the Date of Grant.

 

--------------------------------------------------------------------------------



ARTICLE II

 

VESTING OF RESTRICTED SHARES AND COMPENSATION

Restricted Shares shall vest upon, but only upon, the earliest to occur of the
events described in Section 2.1 or 2.2, in each case subject to the limitations
set forth in Section 2.3. All unvested Restricted Shares shall be forfeitable as
set forth in Section 2.3 and shall be non-transferable as set forth in Section
3.3. All vested Restricted Shares shall become non-forfeitable and transferable
at the time they first vest, although:

(a)       transferability may be subject to pre-clearance, blackout,
registration and other requirements and restrictions under the Company’s insider
trading and other compliance policies and procedures;

(b)       transferability may be restricted under Section 3.3 by the application
of securities laws;

(c)       transferability may be restricted under Article IV until all
Withholding Requirements are satisfied; and

(d)       transfers by executive officers should be reviewed in advance to
determine if there would be any potential liability for short-swing profits
under Section 16(b) of the Securities Exchange Act of 1934.

2.1        Performance Vesting. If not sooner vested and unless previously
forfeited pursuant to Section 2.5, all of the Restricted Shares shall vest as
follows:

 

 

 

Twenty-five percent (25%)

The date the Company becomes Publicly Traded

Twenty-five percent (25%)

The date of execution, by all parties, of a Licensing Agreement with Fortress
Paper

Twenty-five percent (25%)

The closing date of the second financing of Public Life ($3 million)

Twenty-five percent (25%)

The closing date of the first strategic deal (an alliance or contract)

 

2.2        Accelerated Vesting. The Committee may accelerate the vesting of any
or all of the Restricted Shares at any time and for any reason.

2.3        Effect of Termination of Service; Forfeiture of Unvested Restricted
Shares. Unless otherwise determined by the Committee and after giving effect to
any applicable acceleration of vesting provided in Section 2.2 hereof, all
unvested Restricted Shares shall cease to vest and shall be forfeited as of the
earlier of (i) the time of notification of the termination of the Participant’s
employment with the Company for “Cause” (as defined below) or (ii) the

 

2

 

--------------------------------------------------------------------------------



termination of the Participant’s employment with the Company (which means the
last date of actual employment, even if a different date is used for
administrative convenience in connection with employee retirement, benefit or
welfare plans) other than by the Company without Cause. For purposes of this
Agreement, “Cause” shall mean (a) the Participant’s failure to perform her
duties as an officer or employee of the Company (other than such failure
resulting from incapacity due to physical or mental illness, and specifically,
any failure of the Executive, after reasonable efforts, to meet performance
expectations), gross or repeated misconduct in the performance of her duties, or
a material breach of this Agreement, as determined, in each case, in good faith
by the Company; (b) the commission of an act of fraud, embezzlement or material
dishonesty by the Participant that is injurious to the Company, as determined,
in each case, in good faith by the Company; (c) the Participant’s conviction of,
or plea of guilty or nolo contendere to a felony, other than a traffic violation
or offense not involving dishonesty or moral turpitude; (d) the Participant’s
failure to follow the lawful direction of the Board; or (e) a material breach of
the Confidentiality, Noncompete and Invention Assignment Agreement signed by the
Participant that is injurious to the Company, as determined, in each case, in
good faith by the Company.

ARTICLE III

 

PROCEDURES AFFECTING RESTRICTED SHARES

3.1        Reversion to Treasury. All Restricted Shares that are forfeited
pursuant to Section 2.3 shall automatically (and without need for further action
by the Company, the Participant or any other person) revert to the Company.

 

3.2

Delivery of Restricted Shares.

(i)        Unless otherwise determined by the Company, the Restricted Shares
will be evidenced by a physical certificate retained by the Secretary of the
Company or such escrow agent as the Company may appoint until the Restricted
Shares have vested in accordance with Article II or will be delivered to the
Participant in book entry form by causing the Restricted Shares to be credited
to the Participant’s account at such brokerage firm as may be designated from
time to time by the Company to assist in the administration of the Plan (the
“Broker”).

(ii)       The Restricted Shares will be delivered reasonably promptly following
vesting (as determined by the Company). All dividends and distributions paid on
Restricted Shares prior to such Restricted Shares vesting shall be delivered to
the Participant upon the later of (A) the vesting date of the Restricted Shares
with respect to which such dividends and distributions were paid or (B) the date
the other stockholders receive dividends and distributions on their shares of
Common Stock.

(iii)      When Restricted Shares are delivered in book entry form, such
delivery as well as all subsequent transfers and other matters relating to the
Restricted Shares will be subject, in addition to all other provisions hereof,
to the rules and requirements imposed by the Broker and such administrative
rules and requirements as may be imposed by the Company. Prior to vesting, the
Restricted Shares will be subject to stop transfer instructions

 

3

 

--------------------------------------------------------------------------------



given by the Company to the Broker and the transfer agent for the Stock. Upon
vesting of any Restricted Shares, such stop transfer instructions will be
terminated (except to the extent that any Restricted Shares may be sold pursuant
to Article V to satisfy Withholding Requirements (as defined in Section 5.1)).
Upon forfeiture of any Restricted Shares, the Broker and such transfer agent
will be instructed to debit such Restricted Shares from such account and return
them to the Company.

(iv)      Unless otherwise determined by the Company, each physical certificate
and each book entry, in each case relating to Restricted Shares may include such
restrictive legends in such forms as the Company may deem convenient, expedient,
necessary or appropriate relating to the restrictions under this Agreement,
applicable securities, tax or other laws or applicable rules of any securities
exchange or market.

3.3        Representation Regarding Acquisition of Restricted Shares. Unless and
until a Form S-8 or Form S-3 has been filed with respect to the shares granted
pursuant to this Agreement:

(i)        The Participant understands, represents and agrees that this
transaction has not been approved or disapproved by the Securities and Exchange
Commission or any administrative agency charged with the administration of the
securities laws of any state; that she is a senior executive officer of the
Company who has access to and is knowledgeable about the Company, its business,
opportunities, risks and uncertainties, and the material facts and circumstances
relating to any investment therein; and that all documents, records and books
pertaining to this investment have been made available upon reasonable notice
for inspection by her or her purchaser representative, counsel, accountant or
business advisor. The Participant hereby represents, warrants and confirms as
follows:

(A)      the Participant (a) is able to bear the economic risks of this
investment, (b) is able to hold this investment for an indefinite period of
time, (c) is presently able to afford a complete loss of this investment and (d)
has no need for liquidity in this investment;

(B)      the Restricted Shares will be acquired by her in good faith solely for
her own account for investment purposes only and are not being acquired with a
view to or for the resale, distribution, subdivision or fractionalization
thereof;

(C)      the Participant has no contract, undertaking, understanding, agreement
or arrangement, formal or informal, with any person to sell, transfer or pledge
to any person any of the Restricted Shares or any part thereof and has no
present plans to enter into any such contract, undertaking, agreement or
arrangement;

(D)      the Participant understands that the legal consequences of the
representations and warranties set forth herein are that she must bear the
economic risks of this investment for an indefinite period of time because the
Restricted Shares have not been registered under the Securities Act of 1933, as
amended (the “Act”), or the securities law of any state and, therefore, cannot
be sold unless they are subsequently so registered (which the Company may not be
obligated to do) or an exemption from such registration is available;

 

4

 

--------------------------------------------------------------------------------



(E)       the Participant understands that no federal or state agency has passed
on or made any recommendation or endorsement of the Restricted Shares and that
the Company is relying on the truth and accuracy of the representations,
declarations and warranties made herein by the Participant in offering the
Restricted Shares to her without having first registered the Restricted Shares
under the Act and any applicable state securities laws;

(F)       the Participant consents to the placement of a legend on any
certificate evidencing the Restricted Shares, which legend may be in the
following or any equivalent form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAW OF ANY STATE IN RELIANCE UPON EXEMPTIONS FROM
REGISTRATION THEREUNDER. THE SALE OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED HEREBY IS RESTRICTED THEREUNDER AND, IN ANY EVENT, IS PROHIBITED
UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH
SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION THEREUNDER. BY
ACQUIRING THE SECURITIES REPRESENTED HEREBY, THE PARTICIPANT REPRESENTED THAT
SHE HAS ACQUIRED SUCH SECURITIES FOR INVESTMENT PURPOSES ONLY, AND THE
PARTICIPANT AGREED THAT SHE WOULD NOT SELL OR OTHERWISE DISPOSE OF SUCH
SECURITIES WITHOUT REGISTRATION OR OTHER COMPLIANCE THEREWITH.

 

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE REGISTERED HOLDER, OR HER PREDECESSOR IN INTEREST. A COPY OF
SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF
RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

; and

(G)      the Participant (a) is an “accredited investor” as defined in Rule
501(a) under the Act, (b) is not, and is not required to be, registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended, and (c) is
not acquiring the Restricted Shares as a result of any general solicitation or
general advertisement.

(ii)       The foregoing representations, warranties and undertakings are made
by the Participant with the intent that they be relied upon in determining her
suitability as an investor in the Company, and the Participant hereby agrees
that such representations, warranties and undertakings shall survive the
acquisition of the Restricted Shares.

 

5

 

--------------------------------------------------------------------------------



(iii)      The offer of the securities that are the subject of this Agreement
has not been qualified with the Commissioner of Corporations of the State of
California and the issuance of the securities or the payment or receipt of any
part of the consideration therefor prior to the qualification is unlawful,
unless the purchase of securities is exempt from the qualification by Section
25100, 25102, or 25105 of the California Corporations Code. The rights of all
parties to this Agreement are expressly conditioned upon the qualification being
obtained, unless the ownership is so exempt.

3.4        Registration. The Company shall use commercially reasonable efforts,
as determined in the sole discretion of the Company, to file, at its expense, a
registration statement or statements on Form S-8 or Form S-3 (or any applicable
successor Form), as appropriate, to register the sale, issuance, transfer or
resale of the shares of Common Stock subject to this Plan under the Securities
Act of 1933 (the “Securities Act”), at such time or times and subject to such
restrictions and limitations as the Company, in its sole discretion, may deem
necessary or appropriate. Without limiting any such restrictions or limitations,
any issuance, transfer or resale of shares of Common Stock pursuant to such
registration statement or statements shall be subject to (i) the continued
effectiveness or use, at the Company’s discretion, of such registration
statement or statements and (ii) any blackout, insider trading, short-swing
profits, holdback or other trading restrictions which the Company may impose or
to which the Participant may be subject, by law, under Company policies or
otherwise. For so long as the shares of Common Stock are not registered for
sale, issuance or transfer or are otherwise not permitted to be sold, issued or
transferred under the Securities Act or other applicable laws, the Company shall
be under no obligation to offer to sell or to sell, and shall be prohibited from
offering to sell or selling, any shares of Common Stock pursuant to this Award
unless such shares may be offered or sold without such registration pursuant to
an available exemption therefrom, the terms and conditions of such exemption
shall have been fully complied with and the Company elects to rely thereon
(which it shall be under no obligation to do). If the shares of Common Stock
offered for sale or sold under this Agreement are offered or sold pursuant to
(x) an exemption from registration under the Securities Act or (y) any
applicable law other than those of the United States, the Company may restrict
the transfer of such shares of Common Stock and may legend the Stock
certificates representing such shares in such manner as it deems advisable to
ensure the availability of such exemption.

3.5        Market Stand-Off Agreement. Without limiting the Participant’s
obligations under any other agreement(s), in the event of an initial public
offering of the Company’s securities and upon request of the Company or the
underwriters managing any underwritten offering of the Company’s securities, the
Stockholder agrees not to sell, make any short sale of, loan, hypothecate,
pledge, grant any option for the purchase of, or otherwise dispose of or
transfer for value or agree to engage in any of the foregoing transactions with
respect to any Restricted Shares without the prior written consent of the
Company or such underwriters, as the case may be, for such period of time (not
to exceed one hundred eighty (180) days) from the effective date of such
registration as may be requested by the Company or such managing underwriters.

 

3.6

Restrictions on Transfer of Shares of Stock.

 

6

 

--------------------------------------------------------------------------------



(i)        Unvested Restricted Shares cannot be transferred or pledged to any
individual or entity or for any purpose without the prior written consent of the
Company. Any attempt to effect a transfer or pledge of unvested Restricted
Shares without such consent shall be null and void.

(ii)       Subject to Section 3.8, if the Participant would like to transfer any
vested Restricted Shares, the Participant shall give a written “Transfer Notice”
to the Company describing the proposed transfer, including: (a) the number of
shares of Common Stock to be transferred in such transfer (“Offered Shares”);
(b) the identity of the prospective transferee(s); and (c) the consideration and
other material terms and conditions upon which the proposed Transfer is to be
made. The Transfer Notice shall certify that the Participant has received a bona
fide offer from the prospective transferee(s) and in good faith reasonably
believes a binding agreement for the transfer is obtainable on the terms set
forth in the Transfer Notice. The Transfer Notice shall also include a copy of
any written proposals, term sheets, letters of intent or other agreements
relating to the proposed transfer. The Company shall have the right (but not the
obligation) to purchase all or any part of the Offered Shares on the terms of
the proposal described in the Transfer Notice (a “Right of First Refusal”) by
delivery of a notice of exercise of the Right of First Refusal within thirty
(30) days after the date on which the Transfer Notice is received by the
Company. If the Company provides such notice to the Participant, then the
closing of the Company’s purchase of the Offered Shares with respect to which it
elects to exercise its Right of First Refusal shall occur no later than
forty-five (45) days after the Company’s receipt of the Transfer Notice. To the
extent that the Company does not fully exercise its Right of First Refusal to
purchase some or all of the Offered Shares within the applicable time period,
the Participant may, not later than sixty (60) days following receipt of the
Transfer Notice by the Company, transfer the Offered Shares to the proposed
transferee on the terms and conditions described in the Transfer Notice, subject
to the transferee executing and delivering an agreement with the Company
granting the Company a Right of First Refusal and a Call Right (as defined in
Section 3.7) with respect to such shares of Common Stock on terms and conditions
the same, in all material respects, as those set forth in this Section 3.6. Any
proposed transfer of the Offered Shares occurring after such sixty (60) day time
period or on terms and conditions different from those described in the Transfer
Notice shall again be subject to the Right of First Refusal and require
compliance with the procedure described above. The Company may, at its option,
pay the purchase price for shares of Common Stock purchased in exercise of its
Right of First Refusal in three (3) or fewer annual installments, the first of
which shall be paid upon the closing of the purchase. Interest shall accrue on
the installments at the applicable federal rate (as determined for purposes of
Section 1274 of the Code) in effect on the date on which the purchase is made.

 

3.7

Company Repurchase Right.

(i)        Upon the termination of the Participant’s employment with the
Company, the Company shall have the right, but not the obligation, to repurchase
some or all of the vested Restricted Shares from the Participant, or the
Participant’s estate in the case of the Participant’s death (the “Call Right”)
at a price per share of Common Stock equal to the Fair Market Value on the date
such Call Right is exercised by the Company, provided, however, that the Company
may defer under Section 3.7(ii) the amount, if any, that it shall be obligated
to pay under this Section 3.7(i) in excess of $50,000 per fiscal year in the
aggregate to the Participant.

 

7

 

--------------------------------------------------------------------------------



(ii)       Notwithstanding Section 3.7(i) to the contrary, the Company shall not
be obligated to repurchase any of the Restricted Shares at any particular time
from the Participant, or from the estate of the Participant, and may defer such
repurchase, if there exists and is continuing a default or an event of default
on the part of the Company or under any guarantee or other agreement under which
the Company or any of its subsidiaries has borrowed money or if such repurchase
would constitute a breach of, or result in a default or an event of default on
the part of the Company or any of its subsidiaries under, any such guarantee or
agreement, or if the repurchase would not be permitted under any applicable
laws. If the Company is unable to purchase Common Stock generally in accordance
with the preceding sentence or is not obligated to pay for such Common Stock
under Section 3.7(i), the Company shall pay the Participant for such Restricted
Shares as soon as possible, with interest at the federal short-term interest
rate in effect on the first day of the month of exercise of the Put Right, to be
recalculated on the first day of each month thereafter until all payments due
are made.

(iii)      The Company may exercise its Call Rights under this Section 3.7 by
giving written notice thereof to the Participant (or her estate, if applicable).
Upon delivery (or promptly following delivery) of such notice of exercise of
Call Rights, the Company shall deliver to the Participant (or her estate, if
applicable) a calculation of the purchase price therefor in accordance with
Section 3.7(i). The consummation of the repurchase shall take place at the
principal offices of the Company on the tenth (10th) business day following the
delivery of the calculation of the purchase price (or at such other time and/or
place as the Company and the Participant (or such estate) shall agree).

 

3.8

Assignment of Rights.

(i)        The Company may assign its Right of First Refusal under Section 3.6
and/or its Call Right under Section 3.7 in whole or in part, to: (A) any holder
of stock or other securities of the Company; (B) any affiliate of the Company;
or (C) any other person that the Board determines has a sufficient relationship
with or interest in the Company, upon written consent of the Board. The Company
shall give reasonable written notice to the Participant of any such assignment.

(ii)       The restrictions of this Section 3.8 apply to the Participant and any
person to whom the Restricted Stock is sold, pledged, assigned, bequeathed,
gifted, transferred or otherwise disposed of, without regard to the number of
such subsequent transferees or the manner in which they acquire the Common
Stock. For purposes of Section 3.6 and 3.7, the term “Participant” shall include
any person purchasing the Restricted Shares in accordance with Section 3.6.

3.9        Publicly Traded Stock. If the Common Stock is Publicly Traded, the
transfer restrictions and rights set forth in Section 3.6, 3.7 and 3.8 shall
terminate as of the first date that the Common Stock is so Publicly Traded.

3.10      Rights as Stockholder. Upon delivery of the shares of Restricted Stock
to the escrow agent pursuant to Section 3.1 hereof, the participant shall have
all the rights of a stockholder with respect to the Restricted Shares, including
the right to vote such shares of Common Stock and, to receive all dividends and
other distributions paid with respect to such

 

8

 

--------------------------------------------------------------------------------



shares of Common Stock, whether or not vested. The Participant accepts this
Agreement and the Restricted Shares subject to, and agrees to assume, the
limitations, risks and responsibilities inherent with respect to the Restricted
Shares, including those mentioned in this Agreement.1

Article IV

WITHHOLDING OF TAXES

4.1       The Company shall withhold or deduct from any or all payments or
amounts due to or held for the Participant an amount (the “Withholding Amount”)
equal to all taxes (including unemployment (including FUTA), social security and
medical (including FICA), and other governmental charges of any kind as well as
income and other taxes) required under any applicable law to be withheld or
deducted with respect to any and all taxable income and other amounts
attributable to the Restricted Shares (the “Withholding Requirement”).

 

4.2

The Withholding Amount shall be determined by the Company.

4.3       The timing of withholding or deduction from such payments or amounts
shall be determined by the Company; provided, however, that, if such taxes are
required to be paid to a tax or other governmental authority before such
withholding or deduction is made, then the Company shall pay such taxes when due
as agent for the Participant and shall be entitled to immediate reimbursement
therefor from such payments or amounts, or otherwise.

4.4       Immediately upon request by the Company, the Participant agrees to pay
all, or a portion if so requested by the Company, of the Withholding Amount to
the Company in cash.

4.5       The Company may restrict transfer of any or all of the vested
Restricted Shares until all Withholding Requirements are satisfied.

4.6       Unless the Participant has made or makes a timely election pursuant to
Section 83(b) of the Internal Revenue Code of 1986 (the “Code”), the Participant
authorizes the Company to:

(i)        sell, on her behalf and for her account, from time to time and at any
time as the Company or the Broker may deem necessary, appropriate, convenient or
expedient to satisfy each Withholding Requirement or to reimburse the Company in
respect thereof, a sufficient number of Restricted Shares (as determined by the
Company) so that the net proceeds from such sale equal or exceed the applicable
Withholding Amount and the Participant shall complete a stock power, a sample of
which is attached hereto as Attachment A; and

(ii)       use the net proceeds to satisfy such Withholding Requirement (with
any excess net proceeds to be paid to or deposited in an account of the
Participant).

4.7       If the Participant has made or makes an election pursuant to Code
Section 83(b), she shall immediately file a copy thereof with the Company and
upon demand by the

_________________________

1  Board to confirm whether all rights of ownership to be transferred at grant.

 

9

 

--------------------------------------------------------------------------------



Company make a cash payment to the Company equal to any Withholding Amount in
respect thereof.

4.8       In connection with any sale of Restricted Shares pursuant to this
Article IV, the Participant agrees that:

(i)        such aggregated sales may be made from time to time in one or more
installments at any time;

(ii)       such aggregated sales may be made over time as the Company may deem
necessary, appropriate, convenient or expedient with a view toward avoidance or
minimization of disruption of the market for the Stock, administrative
convenience, minimization of costs and expenses or other factors; and

(iii)      the net proceeds from such aggregated sales and the sale prices of
the shares sold may be allocated among such Restricted Shares and other shares
of restricted stock and the Participant and such other Participants as the
Company may deem reasonable.

 

4.9

The Participant understands that:

(i)        different Withholding Requirements may arise at different times based
on time of delivery or vesting of Restricted Shares, tax elections or other
factors;

(ii)       different Withholding Requirements may be based on different values
attributable to the Restricted Shares at such times or otherwise based on
applicable tax laws, changes in the financial performance or prospects of the
Company, changes in market or economic conditions or other factors;

(iii)      it may not be practicable or permissible to sell Restricted Shares to
satisfy each Withholding Requirement at the time due because of administrative
rules and requirements of the Company, restrictions under the Company’s insider
trading and other compliance policies and procedures, potential liability for
short-swing profits under Section 16(b) of the Securities Exchange Act of 1934,
applicable securities, tax or other laws, applicable rules of any securities
exchange or market, or other factors; and

(iv)      as a result, Restricted Shares may be sold at times and values that
differ, potentially significantly, from those applicable to such Withholding
Requirement and that such differences can result in gains or losses, potentially
significant, relative to those values and capital gains and losses for tax
purposes in addition to the taxes described in Section 4.1(i).

4.10     The Participant hereby appoints each officer and assistant officer of
the Company to be the Participant’s true and lawful agent, proxy and
attorney-in-fact, with full power of substitution and re-substitution (each, an
“attorney-in-fact” and, together, the “attorneys-in-fact”), to take, cause to be
taken and authorize the taking of any and all actions (including the giving of
instructions to sell and the approval of confirmations), to incur, cause to be
incurred and authorize the incurrence of any and all costs and expenses
(including brokerage commissions), to undertake, cause to be undertaken and
authorize the undertaking of any and all obligations and to execute,
acknowledge, file, publish and deliver, cause to be executed,

 

10

 

--------------------------------------------------------------------------------



acknowledged, filed, published and delivered and authorize the execution,
acknowledgement, filing, publication and delivery of any and all agreements,
instruments and documents (including stock powers, account agreements and
related documents, and wire transfer instructions) which any such
attorney-in-fact may deem necessary, appropriate, convenient or expedient to
sell Restricted Shares, on behalf and for the account of the Participant, to
generate net proceeds to satisfy any and all Withholding Requirements, to use
net proceeds in satisfaction thereof and to otherwise give effect to the intent
and purposes of this Article IV, all in the name of the Participant, any such
attorney-in-fact, the Company and all at such times, in such manners, in such
amounts, on such exchanges or markets, on such terms, through such brokers,
dealers and accounts and otherwise as any such attorney-in-fact may determine in
her sole and absolute discretion, and hereby grants to each attorney-in-fact the
full power and authority to do any and all things necessary, convenient,
expedient or appropriate in connection therewith. This power of attorney shall
not be affected in any manner by reason of the execution, at any time, of other
powers of attorney by the Participant in favor of persons other than the
attorneys-in-fact named herein and shall not be affected by the subsequent
death, Disability or incompetence of the Participant. This power of attorney is
irrevocable and coupled with an interest and shall remain in effect until all
Withholding Requirements have been fully and unconditionally satisfied. All
persons dealing with any of the attorneys-in-fact may assume that this power of
attorney has not been revoked and may be relied upon.

4.11     The Participant acknowledges and agrees that neither the Company, nor
any of its affiliates, control persons, directors, officers, employees,
representatives or agents shall have any liability or obligation for any losses,
damages, costs or expenses of any kind or under any theory arising out of or in
connection with any action taken or omitted to be taken or any delay in taking
any action pursuant to or contemplated by this Article IV (including the
determination of any Withholding Amount or the time when any Withholding
Requirement is required to be satisfied or any sale of or delay in selling or
failure to sell or the price, terms or conditions of sale of any or all of the
Restricted Shares), including any liability for any claim that the Participant
could have made more or lost less in connection therewith or for any capital
gain or loss due to the difference in time between the triggering of a
Withholding Requirement and the resale of Restricted Shares in respect thereof
or for violations of insider trading or other laws or for incurrence of
liability for short-swing profits under Section 16(b) of the Securities Exchange
Act of 1934, except to the extent that a court of competent jurisdiction
determines by final and nonappealable judgment that any such losses, damages,
costs or expenses resulted from actions taken or omitted to be taken by them in
bad faith or from their gross negligence or willful misconduct. References in
this Section 3.4 to “selling” and correlative terms include all activities
related thereto, including placement and execution of sell orders, selection of
brokers and dealers, delivery of share certificates, receipt of proceeds and
payment of fees and commissions.

4.12     The provisions hereof regarding sale of Restricted Shares to satisfy
Withholding Requirements are also intended to constitute a trading plan within
the meaning of Rule 10b5-1 under the Securities Act of 1933.

 

11

 

--------------------------------------------------------------------------------



ARTICLE V

 

MISCELLANEOUS

5.1        Code Section 409A. The parties recognize that certain provisions of
this Agreement may be affected by Code Section 409A and agree to negotiate in
good faith to amend this Agreement with respect to any changes necessary or
advisable to comply with Code Section 409A.

5.2        Notices. All notices, requests and demands to or upon the parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three days after being deposited in the mail,
postage prepaid, or, in the case of telecopy or email notice, when received,
addressed as follows to the Company and the Participant, or to such other
address as may be hereafter notified by the parties hereto:

 

(i)

If to the Company, to it at the following address:

iDcentrix, Inc.

2101 Rosecrans Avenue

Suite 4240

El Segundo, CA 90245

Attn: Legal Department

 

With a copy to:

 

Kelley Drye & Warren LLP

400 Atlantic Street, 13th Floor

Stamford, CT 06902

Attn: M. Ridgway Barker

Facsimile: 203-327-2669

 

(ii)       If to the Participant, to her most recent primary residential address
or business telecopy or email address as shown on the records of the Company.

5.3        Amendments and Conflicting Agreements. This Agreement may be amended
by a written instrument executed by the parties which specifically states that
it is amending this Agreement or by a written instrument executed by the Company
which so states if such amendment is not adverse to the Participant or relates
to administrative matters. The terms of the Restricted Shares awarded pursuant
to this Agreement are subject to the terms and conditions of the Stockholder’s
Agreement between the Participant and the Company dated as of November 6, 2007.

5.4        Interpretations and Definitions. The parties agree that each party
and its or her counsel have reviewed this Agreement and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement. In this
Agreement the neuter and masculine gender include the feminine and

 

12

 

--------------------------------------------------------------------------------



masculine and the singular number includes a corporation, partnership, firm,
trust or association whenever the context so requires. Whenever the word
“including” is used herein, it shall be deemed to be followed by the phrase
“without limitation.” Unless otherwise specified herein, all determinations,
consents, elections and other decisions by the Board or the Committee may be
made, withheld or delayed in its sole and absolute discretion, as applicable.

 

5.5

Governing Law and Forum Selection.

(i)        It is the intent of the parties hereto that all questions with
respect to the construction of this letter agreement and the rights and
liabilities of the parties hereunder shall be determined in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
laws thereof that would call for the application of the substantive law of any
jurisdiction other than the State of Delaware.

(ii)       Each party agrees for the exclusive benefit of the other than any and
all suits, actions or proceedings arising out of or relating to this Agreement
(collectively “Proceedings” and individually, a “Proceeding”) shall be
maintained in either the courts of the State of Delaware or the federal district
courts sitting in Wilmington, Delaware (collectively, the “Chosen Courts”) and
that the Chosen Courts shall have exclusive jurisdiction to hear and determine
or settle any such proceeding and that any such Proceedings shall only be
brought in the Chosen Courts. Each party irrevocably waives any objection that
it may have now or hereafter to the laying of the venue of any Proceedings in
the Chosen Courts and any claim that any Proceedings have been brought in an
inconvenient forum and further irrevocably agrees that a judgment in any
Proceeding brought in the Chosen Courts shall be conclusive and binding upon it
and may be enforced in the courts of any other jurisdiction..

5.6        Agreement Binding on Transferees. This Agreement shall be binding
upon the Company, its successors, transferees and assigns, and the Participant,
her executor, administrator and any transferees and beneficiaries.

5.7        Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

5.8        Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same instrument and which will be deemed
effective whether received in original form or by telecopy or other electronic
means. Facsimile signatures shall be as effective as original signatures.

5.9        Construction. The construction of this Agreement is vested in the
Committee, and the Committee’s construction shall be final and conclusive on all
persons.

* * *

 

13

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer.

 

 

 

IDCENTRIX, Inc.

 

 

 

By:

/s/ Thierry Weibel

 

Name:

Thierry Weibel, Secretary 

 

 

PARTICIPANT’S ACCEPTANCE

 

The Participant acknowledges that she has read this Agreement, has received and
read the Plan, and understands the terms and conditions of this Agreement and
the Plan and hereby accepts the foregoing Restricted Shares and agrees to be
bound by the terms and conditions of this Agreement and the Plan.

 

 

PARTICIPANT

 

 

 

/s/ Francine Dubois 

 

Francine Dubois

 

 

 

14

 

--------------------------------------------------------------------------------



Exhibit A

 

STOCK POWER

 

FOR VALUE RECEIVED, _______________________________________________________

PLEASE INSERT SOCIAL SECURITY OR OTHER

 

IDENTIFYING NUMBER OF ASSIGNEE

 

 

 

hereby sells, assigns and transfers unto
____________________________________________ 

_____iDcentrix, Inc.__________________________________________________________

______________________ Shares of the Common Stock of ___iDcentrix,
Inc._____________

standing in his name on the books of said Corporation and represented by
Certificate No(s). ______ herewith and does hereby irrevocably constitute and
appoint
_____________________________________________________________________________

attorney to transfer the said stock on the books of said Corporation with full
power of substitution in the premises.

 

 

Dated: ______________, 200_

 

________________________________

 

SIGNATURE GUARANTEE:

(by bank, broker, corporate officer)

 

__________________________________

Name:

Title:

 

 

 